MURDOCK, Judge,
concurring specially.
While I concur in the majority opinion, I write separately to note that the court’s decision in this case is supported by the statutory definitions of “employer” and “employee” in the Workers’ Compensation Act. See Ala.Code 1975, § 25-5-1(4) and (5). In particular, the latter provision defines an “employee” as “every person in the service of another under any contract of hire, express or implied, oral or written .... ” (Emphasis added.) As discussed in the majority opinion, this case does not involve a contract of hire — either express or implied.